Appeals from decisions of the Workmen’s Compensation Board which found that the claimant was totally disabled as a result of an accident arising in the course of his employment. The claimant was injured on May 26, 1966. The employer-employee relationship was established by the board’s decision filed April 26, 1967. By decision dated October 5, 1970 (amended November 12, 1970) the board determined that the accident arose out of and in the course of employment. A notice of appeal—appeals had been noted but not perfected—was filed October 16, 1970. While the testimony in part was confusing and conflicting, considering the record in its entirety, there was substantial evidence to sustain the board’s determination. Credibility is a question of fact for the board. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Greenblott, -Sweeney and Simons, JJ., 'concur.